UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


THOMAS J. MORAN, et al.,

                                      Plaintiffs,                    1:19-cv-0960 (BKS/DJS)

v.

UNITED STATES OF AMERICA, et al.,

                                      Defendants.


Appearances:

Plaintiff pro se
Thomas J. Moran
Albany County Correctional Facility
840 Albany Shaker Road
Albany, NY 12211

Hon. Brenda K. Sannes, United States District Judge:

                                   DECISION AND ORDER

        Plaintiff Thomas J. Moran commenced this action on August 6, 2019 and sought leave to

proceed in forma pauperis (“IFP”). (Dkt. Nos. 1, 2). This matter was referred to United States

Magistrate Judge Daniel J. Stewart who, on October 1, 2019, granted Plaintiff’s application to

proceed IFP and issued a Report-Recommendation, recommending that Plaintiff’s complaint be

dismissed with leave to replead. (Dkt. No. 7). The Report-Recommendation stated that Plaintiff

had fourteen days within which to file written objections to the report under 28 U.S.C.

§ 636(b)(1), and that the failure to object to the report within fourteen days would preclude

appellate review. (Id. at 6).

        The Report-Recommendation was sent to Plaintiff’s last known address, but was returned

to the Court marked “Returned to Sender, No Longer Incarcerated at Facility.” (Dkt. No. 8). On
December 23, 2019, the Court issued an Order granting Plaintiff an additional fourteen days to

notify the Court of his current address and file any objections to the Report-Recommendation.

(Dkt. No. 9). That Order was also returned to the Court marked “Returned to Sender, No Longer

Incarcerated at Facility.” (Dkt. No. 10). Plaintiff has failed to respond to the December 23, 2019

Order or submit objections to the Report-Recommendation.

          As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

          Accordingly, it is

          ORDERED that the Complaint (Dkt. No. 1) is DISMISSED without prejudice; and it

is further

          ORDERED that if Plaintiff wishes to proceed with this action he must file an Amended

Complaint, as set forth in the Report-Recommendation, within thirty (30) days of the date of

this Order; and it is further

          ORDERED that if Plaintiff fails to file an Amended Complaint as directed, the Clerk

shall enter judgment indicating that this action is DISMISSED without prejudice; and it is

further

          ORDERED that the Clerk of the Court serve a copy of this Decision and Order on

Plaintiff.

          IT IS SO ORDERED.

Dated: February 3, 2020
       Syracuse, New York



                                                 2
